Title: From George Washington to George Lewis, 7 April 1796
From: Washington, George
To: Lewis, George


        
          
            Dear Sir
            Philadelphia 7th April 1796
          
          Tuesday’s Post brought me a letter from a Mr Andrew Parks of Fredericksburgh, covering one from your mother; both on the subject of overtures of marriage made by the former to your cousin Harriot Washington: which, it seems, depend upon my consent for consummatn.
          My sister speaks of Mr Parks as a sober, discreet man; and one who is attentive to business. Mr Parks says of himself, that his “fortune at present, does not much exceed £3000, but with industry & œconomy, he has every expectation of rapidly improving his condition” being concerned with his brother in law Mr McElderry of Baltimore, in Mercantil⟨e⟩ business.
          As I am an entire stranger to Mr Parks; to his family connexions, or his connexions in trade; to his mode of living; his habits—and to his prospects in trade; I should be glad if you wd ascertain them with as much precision as you can, and write me with as little delay as you can well avoid.
          Harriot having little or no fortune of her own, has no right to expect a great one in the man she marrys: but it is desirable that she should marry a gentleman; one who is well connected, and can support her decently, in the line she has always moved, otherwise she would not find matrimony with a large family &

little means, so eligable as she may have conceived it to be. I am your sincere friend and Affectionate Uncle
          
            Go: Washington
          
        
        
          This letter will be accompanied by one to my Sister which I pray you to receive from the Post Office and send to her.
        
      